Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kalvin Marshall petitions for a writ of mandamus, alleging that the district court has unduly delayed acting on his civil action. He seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals that the district court recently entered a final order denying relief. Accordingly, we deny the mandamus petition as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.